DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are presented for examination.
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method of reservoir simulation that employs a system of equations comprising: “a pressure equation part and a fluid transport equation part, wherein the pressure equation part is solved using current saturation to evaluate relative permeability and capillary pressure, wherein the fluid transport equation part is solved using the solution of the pressure equation part, and wherein the fluid transport equation part is based on calculation of phase velocity for a number of fluid phases that involves an estimated end of time step capillary pressure”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept, as evidenced by the specification at [pages 7-13] and the dependent claims. Therefore, under the broadest reasonable interpretation, the claims merely cover solving mathematical model to arrive at a plurality of solution by way of a number of mathematical steps; and thus are not statutory, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitations such as “a processor”, either alone or in combination, do not add anything more significantly to the judicial exception, but mere element to perform the recited abstract using computer components that are well-understood, routine, and conventional activities previously known in the industries and thus are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-v)), and thus are not patent eligible under 35 USC 101. 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-9, 11-12, 14-21, 23-24 merely include limitations pertaining to further mathematical computations similar to that already recited by the independents and already addressed above and thus are further not patent eligible under 35 USC 101. 
3.3	Furthermore, system claims 13 and 22 could be interpreted as software per as there is no evidenced of any hardware associated with the claimed system and the specification [suggest “the pressure equation part and the fluid transport equation part” could be running inside the simulator, and therefore are further not statutory.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 10 recite methods of reservoir simulation; however, the claims do not set forth any steps by which said simulation could be performed. Furthermore, while the claims are to methods, the body of the claims recites component/parts “pressure equation part”, “fluid transport part”; it is unclear whether the claims are to a system or a method, as the claims fail to provide any method steps by which said method could be performed as claimed. It is further unclear how the claimed components/parts of claims 13 and 22 manage to provide any simulation much less reservoir simulation. Further clarification is respectfully requested in response to the office action.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.0	Claim(s) 1-4, 9-16, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunati et al. (Multiscale finite-volume method for density-driven flow in porous media, 14 pages (2008), submitted in the IDS of 09/11/2020).
	5.1	In considering claims 1, 10, 13, and 22, Lunati et al. teaches a method of reservoir simulation that employs a system of equations comprising: 
a pressure equation part and a fluid transport equation part (page 338 right column, The m mass-balance equations can be manipulated to obtain an equation for the pressure of a reference phase ω, p = pω, and m − 1 transport equations for the saturations, S = (S1, S2,..., Sm−1). Indeed, defining the macroscopic capillary pressure of the α-phase with respect to the ω-phase, pcαω = pα − pω, (3) and introducing the constitutive relationships, krα(S) and pcαω(S), and the constraint m α=1 Sα = 1, (4) a complete system of equations in the variables p and S is obtained. The pressures of the other phases, pα=ω, and the saturation of the m-th phase, Sm, can be obtained from Eqs. 3 and 4, respectively, the examiner further note that both the pressure equation and transport equation are well-known techniques used to solve system of equation to arrive at the claimed solution, as evidenced by para 0005 of the specification), wherein the pressure equation part is solved using current saturation to evaluate relative permeability and capillary pressure (see intro, we show that a correct rigorous treatment of gravity and capillarity can be achieved by adding a correction function to the basis-function interpolated pressure. Page 338-339, We consider the flow of m incompressible phases in a rigid porous medium, such that, for each phase α, we have a mass-balance equation of the form φ ∂ ∂t Sα +∇· uα + qα = 0 α ∈ [1, m], (1) where φ [m3/m3] is the porosity of the medium; Sα [m3/m3] the phase saturation; qα [1/s] the source term (positive when extracted); and uα = −λαk (∇pα − ρα g), (2) [m/s] the Darcy velocity (volumetric flux per unit area) of the α-phase. As the flow is incompressible and the porosity constant, in the following, the terms “velocity” and “flux” will be used synonymously. In Eq. 2, λα = krα/μα [m s/kg] is the α-phase relative mobility, i.e., the ratio of relative permeability, krα ∈ [0, 1], to dynamic viscosity, μα (kg/m s); k (m2) is the intrinsic permeability, which is fluid independent; g (m/s2) the gravity acceleration vector; pα (kg/ms2) and ρα (kg/m3) the pressure and the density of the α-phase, respectively. Indeed, defining the macroscopic capillary pressure of the α-phase with respect to the ω-phase, pcαω = pα − pω, (3) and introducing the constitutive relationships, krα(S) and pcαω(S), and the constraint m α=1 Sα = 1, (4) a complete system of equations in the variables p and S is obtained. The pressures of the other phases, pα=ω, and the saturation of the m-th phase, Sm, can be obtained from Eqs. 3 and 4, respectively), wherein the fluid transport equation part is solved using the solution of the pressure equation part (see page 339 left column, 3 Multiscale finite-volume method The MSFV method was developed to solve elliptic (homogeneous) equations on large and highly heterogeneous domains efficiently [9]. An auxiliary coarse grid is imposed and, together with its dual, used to define and solve a coarse-pressure problem. The MSFV method employs a set of basis functions, which are local solutions of the elliptic homogeneous equation, to relate the coarse-grid pressure to the fine-scale pressure distribution. The MSFV method has been applied for multiphase-flow problems with simplified physics, i.e., incompressible flow with negligible gravity and capillary effects [10]. In the multiphase-flow framework, the main ideas of the MSFV method deal with the solution of the elliptic pressure equation (5), whereas the phase transport equations (1) are solved by a standard Schwartz overlap method, which is very efficient for hyperbolic problems and matches the block-based data structure of the MSFV algorithm. As mobility depends on saturation, the basis functions have to be updated. To keep the MSFV method efficient, the basis functions are updated adaptively, i.e., only in regions where mobility changes exceed a specified threshold [10]). This allows reusing most basis functions for the successive step. This modification has been applied to solve the parabolic pressure equation arising in the case of compressible flow [12]. The modified algorithm consists of three main steps: computation of an approximate pressure solution, which includes the computation of the basis functions to extract effective coarse-scale transmissibilities and the solution of the coarse-scale pressure equation; construction of conservative finescale fluxes; and solution of the transport equations), and wherein the fluid transport equation part is based on calculation of phase velocity for a number of fluid phases that involves an estimated end of time step capillary pressure (see page 343, 7 Phase-transport equations and coupling Once the approximate total velocity field has been computed, the phase velocity can be obtained from Eq. 9 and used in the fine-scale phase-transport equations. A Schwartz overlap method is applied: The transport problem is solved locally in each coarse volume with boundary conditions from the adjacent cells. Saturation at the boundary is matched by iteration. More precisely, a system of m − 1 equations of the form ⎧ ⎨ ⎩ φ t  Sν α − Sn α +∇· uα(Sν ) = 0 in i uα(Sν−1) on ∂ i (29) is solved. The superscripts ν and n denote the current iteration level and the old time step, respectively. In general, the phase velocity is a nonlinear function of saturation, and therefore, the linearization; and further the algorithm used to solve the fluid transport equation; pag. 345, Fig. 6 Lock-exchange problem in the homogeneous permeability field. Water-phase saturation contour lines (0.001, 0.25, 0.50, 0.75, and 0.999) of the fine-scale solution (solid contours) and the MSFV solution (dashed contours) at dimensionless times a 0.08, b 0.24, c 0.58, and d 0.8. The time-step size is 4 10−3. The evolution of the vertical water-saturation profile in the homogeneous permeability field is shown in Fig. 4. Note that gravity does not contribute to the total velocity in this case and that the profile is asymmetric due to the relatively large viscosity ratio, μo/μw = 10. It can be observed that the MSFV solution and the reference solution are almost identical. In Fig. 5, the MSFV solution and the reference solution are compared for the heterogeneous permeability field. The results at the dimensionless time t/τ = 0.2 [where τ = φL(μw + μo)/kg ρ] are shown. It can be seen that, also in the heterogeneous case, the MSFV solution is in excellent agreement with the reference, and see further page 349 section 2.2 and 2.3). 
5.2	Regarding claims 2, 14, Lunati et al. teaches that wherein: the estimated end of time step capillary pressure is based on a modification coefficient (see page 339, In Eq. 5, λ = m α=1 λα is the total mobility; G = fαρα g, (7) (kg/s2 m2) the modified gravity, which represents the gravity force per unit volume acting on the phase mixture; Pc = fα∇ pcαω, (8) (kg/s2m2) the modified capillary force per unit volume; and fα = λα/λ (−) the fractional flow function of the α-phase. Once Eq. 5 is solved for pressure, the velocities of m − 1 phases can be computed from Eq. 2 or, in a fractional flow formulation. In this framework, the effects of gravity (and capillarity) can be easily included in the finescale flux construction, whereas a correction function has to be introduced to obtain an accurate pressure approximation). 
5.3	As per claims 3, 15, Lunati et al. teaches that wherein: the modification coefficient is based on at least one derivative of capillary pressure as a function of saturation (see Lunati page 343, Fig. 4 Counter-current flow in the homogeneous permeability field. Vertical water-saturation profile of the MSFV solution (crosses) and fine-scale solution (solid line) at dimensionless times a 0.16, b 0.32, c 0.8, and d 1.6. The time-step size is 1.6 10−2; and pg.345, Fig. 6 Lock-exchange problem in the homogeneous permeability field. Water-phase saturation contour lines (0.001, 0.25, 0.50, 0.75, and 0.999) of the fine-scale solution (solid contours) and the MSFV solution (dashed contours) at dimensionless times a 0.08, b 0.24, c 0.58, and d 0.8. The time-step size is 4 10−3. The evolution of the vertical water-saturation profile in the homogeneous permeability field is shown in Fig. 4. Note that gravity does not contribute to the total velocity in this case and that the profile is asymmetric due to the relatively large viscosity ratio, μo/μw = 10. It can be observed that the MSFV solution and the reference solution are almost identical. In Fig. 5, the MSFV solution and the reference solution are compared for the heterogeneous permeability field. The results at the dimensionless time t/τ = 0.2 [where τ = φL(μw + μo)/kg ρ] are shown. It can be seen that, also in the heterogeneous case, the MSFV solution is in excellent agreement with the reference). 
5.4	With regards to claims 4, 11, 16, and 23, Lunati et al. teaches that wherein: the modification coefficient is based on the derivatives (see abstract, To treat this case correctly, a correction function is added to the basis function interpolated pressure. This function, which is similar to a supplementary basis function independent of the coarse-scale pressure, allows for a very accurate finescale approximation. In the coarse-scale pressure equation, it appears as an additional source term and can be regarded as a local correction to the coarse-scale operator: It modifies the fluxes across the coarse-cell interfaces defined by the basis functions. Given the closure assumption that localizes the pressure problem in a dual cell, the derivation of the local problem that defines the correction function is exact, and no additional hypothesis is needed.).
5.5	As per claims 9, 12, 21, and 24, Lunati et al. teaches the processor (see page 344, The numerical simulations are performed on a 2D discrete domain using at least one simulator and thus inherently includes the processor as claimed).
Allowable Subject Matter
6.	Claims 5-8, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	7.1	Bratvedt et al. (USPG_PUB No. 2004/0015295 A1) teaches a method for determining flow flow in a volume of two or more fluid components.
	7.2	Rabbani et al. (USPG_PUB No. 2020/0110849) teaches a method and system for simulating multiphase flow through porous media based on one or more input parameters.
	7.3	Kumar et al. (US Patent No. 9,020,793) teaches a method, a system and a program storage device for predicting a property of a fluid, such as fluid production from a subterranean reservoir containing heavy oil entrained with gas. 
8.	Claims 1-24 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 7, 2022